Citation Nr: 0715004	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-31 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased initial evaluation for the 
residuals of a blood clot at the left lung base, currently 
evaluated as noncompensably disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to July 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that granted the veteran service connection for 
this disability at a noncompensable level.  The veteran 
continues to disagree with the level of compensation granted 
for this disability.  A hearing before the undersigned 
Veterans Law Judge at the RO was held in January 2005.

This issue was remanded for further development in July 2006.  
All requested development having been completed, these claims 
now return before the Board.


FINDINGS OF FACT

The residuals of the blood clot at the left lung base include 
mild scarring, but the disability is not symptomatic.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
service connected residuals of a lung clot of the left lung 
base are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.97, Diagnostic Code 6817 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in July 2003 and July 
2006.  The originating agency essentially asked the veteran 
to submit any pertinent evidence in his possession, and 
specifically informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's report of VA examination.  In addition, the 
veteran has not identified any additional pertinent evidence 
that could be obtained to substantiate the claim.  The Board 
is also unaware of any such evidence.  Therefore, the Board 
is satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the appellant's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).

The Board will address the evidence of record as pertinent, 
particularly, the veteran's VA treatment records and report 
of VA examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

The Board notes that the veteran was granted service 
connection for this disability at a noncompensable level by a 
May 2004 rating decision.  This decision was based on service 
medical records and the report of pulmonary function testing.  
The veteran continues to disagree with the noncompensable 
evaluation assigned.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The veteran's residuals of a blood clot at the left lung base 
are currently evaluated as noncompensably disabling under 
38 C.F.R. § 4.97, Diagnostic Code 6845, as analogous to 
chronic pleural effusion, or fibrosis.  However, the Board 
finds that it is more analogous to pulmonary vascular disease 
and should be rated under Diagnostic Code 6817.  

Pulmonary vascular disease will be rated noncompensable when 
it is asymptomatic following resolution of a pulmonary 
thromboembolism, and 30 percent if symptomatic.  Where there 
is chronic pulmonary thromboembolism requiring anticoagulant 
therapy, or following inferior vena cava surgery without 
evidence of pulmonary hypertension or right ventricular 
dysfunction, a 60 percent rating is assigned.  

Taking into account all relevant evidence, the Board finds 
that the criteria for a compensable evaluation are not met.  
The November 2003 VA examination noted that the physical 
examination was negative for pulmonary pathology related to 
the lung clot.  There was a minor lung change noted on x-
rays, but this was not determined to result in any 
incapacity.  The veteran's complaints of chest pain were 
listed separately and not attributed to the lung clot.  The 
mild changes on pulmonary function tests were not attributed 
to the lung clot and since findings were within normal 
limits, retesting using bronchodilation was not performed.  
The left lung pulmonary embolism was diagnosed by history 
only.  The veteran has not required surgery or anticoagulant 
therapy.  As such, the Board finds that the criteria for a 
compensable evaluation for his service connected residuals of 
a lung clot of the left lung base are not met.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, a 
noncompensable rating has now been in effect since the 
effective date of service connection for the residuals of a 
blood clot, and at no time has it been medically demonstrated 
that this disability has warranted any higher rating.  
Therefore, there is no basis for staged rating in the present 
case.


ORDER

Entitlement to a compensable evaluation for the residuals of 
a blood clot of the left lung base is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


